          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

LISA RYAN MURPHY                                          PLAINTIFF
ADC #760343

v.                     No: 3:21-cv-98 DPM

A. DAVIS, C.O., McPherson Unit;
SWAERITS, C.O., McPherson Unit;
FAUST, Warden, McPherson Unit; and
WILKERSON, Lieutenant, McPherson Unit               DEFENDANTS

                           JUDGMENT

     Murphy’s complaint is dismissed without prejudice.


                                    ________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    24 June 2021
